UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JILL BLOOMBERG,

Plaintiff, ORDER
- against - 17 Ciy, 3136 (PGG)

THE NEW YORK CITY DEPARTMENT OF
EDUCATION and CARMEN FARINA,

Defendants.

 

 

PAUL G. GARDEPHE, U.S.D.J.:

It is hereby ORDERED that the conference in this action previously scheduled for
November 21, 2019 is adjourned. A conference is scheduled for December 12, 2019 at 11:00
a.m. in Courtroom 705 of the Thurgood Marshall United States Courthouse, 40 Foley Square,
New York, New York.

Dated: New York, New York
November 20, 2019

SO ORDERED.

el Pan

Paul G. Gardephe yo *
United States District Judge

 
